Exhibit 10.63
CONFIDENTIAL TREATMENT REQUESTED: Certain portions of this document have been
omitted pursuant to a request for confidential treatment and, where applicable,
have been marked with an asterisk (“[*****]”) to denote where omissions have
been made. The confidential material has been filed separately with the
Securities and Exchange Commission.
LEASE AGREEMENT
THIS LEASE AGREEMENT is entered into as of the 29th day of October, 2010 by and
between ST. CHARLES PROPERTIES LLC, a Missouri limited liability company, with a
mailing address of 625 North Main Center, St. Charles, Missouri 63301
(“Landlord”), and AMERICAN RAILCAR INDUSTRIES, INC., a North Dakota corporation
(“Tenant”).
1. PREMISES. Tenant accepts from Landlord, the premises containing [*****]
square feet located on the first, second and third floors outlined on the floor
plan attached hereto as Exhibit “A,” attached hereto and incorporated herein by
this reference (the “Premises”) in the building located at 100 Clark Street, St.
Charles, Missouri 63301 (the “Building”) (said Building, together with the
improvements thereon and the parking areas exclusively serving Tenant being
called the “Property”), for the term, the rent, and subject to the conditions
and covenants hereinafter provided. At any time during the term and provided
that vacant space is available in the Building and is not otherwise subject to
another’s rights, Tenant may expand the Premises into such vacant space upon the
same terms and conditions hereunder. Landlord and Tenant agree to enter into an
amendment to this Lease to memorialize any such expansion.
2. TERM; RENEWAL.
(a) The term of this Lease shall commence on January 1, 2011 (the “Commencement
Date”) and shall end on the date that is eleven (11) years after the
Commencement Date unless sooner terminated as provided herein, to be occupied
and used by Tenant for general office use and all other ancillary uses in
connection therewith.
3. RENT.
(a) Tenant shall pay to Landlord the following as Base Rent:

                  Calendar           Monthly Installments of   Year   Annual
Rent     Rent  
2011
    [*****]       [*****]  
2012
    [*****]       [*****]  
2013
    [*****]       [*****]  
2014
    [*****]       [*****]  
2015
    [*****]       [*****]  
2016
    [*****]       [*****]  
2017
    [*****]       [*****]  
2018
    [*****]       [*****]  
2019
    [*****]       [*****]  
2020
    [*****]       [*****]  
2021
    [*****]       [*****]  

 

1



--------------------------------------------------------------------------------



 



If, beginning in the 2011 tax year, the city of Saint Charles does not grant a
reduction of personal property taxes of $[*****], as estimated by the Landlord,
over the term of the lease to Tenant and American Railcar Leasing, LLC, the Base
Rent will be reduced consistent with Landlord’s estimate of tax benefits over
the term of the Lease.
Such Base Rent shall be payable to Landlord in advance promptly on the first day
of every calendar month of the term, and pro rata, in advance, for any partial
month at the address first written above or as directed from time to time upon
Landlord’s notice. Interest at the per annum rate of ten percent (10%) will be
charged by Landlord retroactively to the first day of the month for any Rent not
paid by Tenant on or before the tenth (10th) day of any calendar month.
(b) It is understood that the Base Rent does not anticipate any increase in the
amount of taxes on the Property or in the cost of operations and maintenance
thereof. Therefore, in order that the rental payable throughout the term of the
Lease shall reflect any such increase, the parties agree that Tenant shall pay
Tenant’s Share of Excess Taxes and Operating Expenses (defined below) as
hereinafter in this Section set forth. The annual Base Rent, and all other sums
due hereunder shall hereinafter be referred to as the “Rent.”
(i) Definitions.
Tenant’s Share: The amount of Tenant’s pro rata share of the Excess Taxes and
Operating Expenses as hereinafter defined. Tenant’s Share is agreed to be
[*****]% of such increase, calculated as the ratio of the square footage of the
Premises [*****] to the total square footage of the Building 60,131.
Base Year: The Base Year for Operating Expenses shall be the average of the
Operating Expenses for 2011 and 2012. Notwithstanding the foregoing, the Base
Year expenses for the [*****]% allocated to Tenant shall be:

         
Taxes
    [*****]  
 
       
Utility Costs (being electric, gas, water, sewer, trash, and paper recycling)
    [*****]  
 
       
Janitorial Costs (being janitorial services, supplies, porter, carpet cleaning
and floor mats)
    [*****]  
 
       
Insurance Costs
    [*****]  
 
       
On-Site Maintenance Personnel (being staff providing maintenance services to the
Premises)
    [*****]  

Excess Taxes and Operating Expenses: The amount, if any, by which Taxes and
Operating Expenses for each calendar year during the term of this Lease exceed
Taxes and Operating Expenses for the Base Year.

 

2



--------------------------------------------------------------------------------



 



Taxes: The total of: (i) All real estate taxes, payable (adjusted after protest
or litigation, if any) for any part of the term of this Lease, exclusive of
penalties, on the Building only, and (ii) any special assessments against the
Building (except any payable in whole or in part during the calendar year 2011)
which, for purposes of this Lease shall be deemed payable in equal annual
installments whether or not actually so payable. In no event shall any increases
in the real estate taxes attributable to improvements made to other parts of the
tax parcel in which the Building is located, be included in Taxes. Tenant shall
have the right to contest the Taxes during the term and Landlord agrees to
cooperate with Tenant’s efforts in doing so. Any savings shall be for the
benefit of the tenants of the Building.
Operating Expenses: Those expenses (including the premiums for the insurance
required to be carried by Landlord hereunder, except insurance against the loss
of rents (collectively, “Insurance Costs”)) incurred or paid on behalf of
Landlord in respect of the operation and maintenance of the Building which, in
accordance with accepted principles of sound accounting practice used by
Landlord, as applied to the operation and maintenance of first class office
buildings, are properly chargeable to the operation and maintenance of the
Property.
Operating Expenses shall not include the following: (i) costs of alterations of
tenant spaces (including all tenant improvements to such spaces), including but
not limited to, costs of governmental permits; (ii) costs of repairs,
replacements or improvements that would be classified as capital items in
accordance with generally accepted accounting principles; (iii) depreciation,
amortization, interest and principal payments on mortgages, and other debt,
financing or refinancing costs, if any; (iv) real estate brokers’ leasing
commissions or compensation and advertising and other marketing expenses;
(v) costs or other services or work performed for the singular benefit of
another tenant or occupant (other than for Common Areas); (vi) legal, space
planning, construction, and other expenses incurred in procuring tenants for the
Building or renewing or amending leases with existing tenants or occupants of
the Building; (vii) costs of advertising and public relations and promotional
costs and attorneys’ fees associated with the sale and/or leasing of the
Building; (viii) any expense for which Landlord actually receives reimbursement
from insurance, condemnation awards, other tenants (other than through the
payment of additional rent under such tenants’ leases) or any other source;
(ix) costs incurred in connection with the sale, financing, refinancing,
mortgaging, or other change of ownership of the Building; (x) rental under any
ground or underlying lease or leases; and (xi) Taxes. In addition, Operating
Expenses shall exclude the following:
(1) legal fees in connection with leasing, tenant disputes or enforcement of
leases;
(2) any reserves, sinking funds or similar items, or any bad debt loss, rent
loss or reserves for bad debts or rent loss;
(3) the cost of repairs or maintenance which are covered by warranties,
guarantees or service contracts;
(4) any legal and auditing fees;
(5) the wages of any employee who does not devote substantially all of his or
her time to the Property other than the On-Site Maintenance Personnel;
(6) fines, penalties and interest;
(7) costs for performing any work or furnishing services, including electric
current, to or for any tenant, which is materially in excess of the work or
services provided generally to tenants of the Building without additional
charge;

 

3



--------------------------------------------------------------------------------



 



(8) administrative and management fees, as well as executive salaries above the
grade of property manager, brokers and Landlord’s home office overhead;
(9) costs of (a) any works of art, or (b) additions to the Building or the other
improvements subsequent to the date of original construction, or (c) correcting
defects in or inadequacy of design or construction of the Building or the other
improvements, or (d) initial painting or decorating of any part of the Building
or the other improvements;
(10) the cost of any repairs, alterations, additions, changes, replacements and
other items which are pursuant to or as a result of condemnation;
(11) any expenditures for any portion of the Property that is under construction
or renovation that has not been completed on the date of this Lease;
(12) fees and expenses paid to affiliates of Landlord or any entity controlled
by a person related to Landlord in excess of commercially reasonable and
customary amounts;
(13) dues to professional and lobbying organizations;
(14) expenses (e.g., costs of any judgment, settlement or arbitration award)
relating to or resulting from the negligence or willful misconduct of Landlord,
its agents or employees;
(15) costs associated with the operation of the business of the partnership,
corporation or owning entity, and the cost of defending any lawsuits;
(16) costs of repairs or replacements incurred by reason of fire or other
casualty or condemnation;
(17) any profits received by Landlord on account of computations where the
aggregate of the proportionate shares for all tenants in the Building equals a
number greater than 100;
(18) costs for services, which costs are materially in excess of costs for
services provided for tenants in office buildings similar to the Building and
located in the county in which the Building is situated;
(19) any compensation paid to clerks, attendants or other persons in commercial
concessions operated by Landlord;
(20) the cost of installing, operating, maintaining, and insuring any specialty
facility, such as a luncheon club, athletic or recreational club;
(21) franchise taxes, income taxes, transfer taxes, gains taxes and similar
costs incurred by Landlord and any taxes other than as expressly included in the
definition of Taxes;
(22) cost of electricity consumed in any area of the Building rented or
available for rent to the extent such costs would not have been included had
such space been occupied by another tenant, and costs that would duplicate costs
theretofore included in Operating Expenses;
(23) arbitration expenses unrelated to the maintenance, operation and security
of the Building and any other arbitration expenses incurred in connection with
leases of space in the Building or with default or eviction proceedings against
tenants or relating in any other way to tenant disputes;

 

4



--------------------------------------------------------------------------------



 



(24) unless caused solely by Tenant after the Commencement Date, costs relating
to, or in connection with, the removal containment, encapsulation, disposal,
repair, monitoring, testing, venting, clean-up, remediation, or compliance with
laws pertaining to (i) asbestos; or (ii) any hazardous, toxic or regulated
substance or gas;
(25) any extraordinary item of Operating Expense arising or incurred during the
Lease term, and any political or charitable contributions;
(26) rentals and other related expenses incurred in leasing HVAC systems,
elevators or other equipment ordinarily considered to be capital items, except
for (a) expenses in connection with making minor repairs on or keeping Building
systems in operation while minor repairs are being made, and (b) costs of
equipment not affixed to the Building that is used in providing janitorial, snow
removal, or similar services; and
(27) any costs or expenses related to any improvements, sidewalks, driveways,
parking areas or other facilities that serve in whole or in part properties or
buildings other than the Building.
All Operating Expenses shall be net of all reimbursements, credits, rebates,
abatements, incentives or other payments of any nature received by Landlord on
account thereof or with respect thereto, including, but not limited to, all
revenues derived from the operation of all Common Areas or facilities.
Uncontrollable Costs: Those expenses for Taxes, Insurance Costs, snow and ice
removal, and Utility Costs.
(ii) Commencing January 1, 2012 for Taxes, Insurance Costs, Janitorial Costs,
On-Site Maintenance Personnel, and Utility Costs (see definitions in “Base Year”
above), and January 1, 2013 for all other Operating Expenses, and in each
calendar year thereafter during the term of this Lease, on or before the first
day of each month, Tenant shall pay to Landlord a monthly installment equal to
one-twelfth of Tenant’s Share of Landlord’s estimate of the Excess Taxes and
Operating Expenses for such calendar year. If Landlord’s written statement of
such estimated amounts is furnished after the commencement of the calendar year,
Tenant shall also make a retroactive lump-sum payment to Landlord equal to the
monthly payment amount multiplied by the number of months during the calendar
year for which such payment was paid (with a credit given for any lesser
estimated payment made by Tenant for such months). In no event shall the
Operating Expenses for any calendar year exceed 104% of the Operating Expenses
paid by the Tenant for the previous calendar year, excluding Uncontrollable
Costs.
(iii) Within sixty (60) days after the close of each calendar year, Landlord
shall deliver to Tenant a written statement setting forth the actual Taxes and
Operating Expenses and Tenant’s Share of the Excess Taxes and Operating Expenses
during such preceding calendar year. If such Excess Taxes and Operating Expenses
for any calendar year exceed the estimated Excess Taxes and Operating Expenses
paid by Tenant to Landlord pursuant to Subparagraph (ii) above for such calendar
year, Tenant shall pay the amount of such excess to Landlord (subject to the cap
set forth in Subparagraph (ii) above) within thirty (30) days after Tenant’s
receipt of such statement. If such statement shows the Excess Taxes and
Operating Expenses to be less than the estimated Excess Taxes and Operating
Expenses paid by Tenant to Landlord pursuant to Subparagraph (ii) above, then
the amount of such overpayment shall be paid by Landlord to Tenant within thirty
(30) days following the date of such statement.

 

5



--------------------------------------------------------------------------------



 



(iv) Provided that Tenant has given Landlord notice of its intent to inspect
within ninety (90) days after receipt of such statement, Tenant’s authorized
employee or agent shall have the right to inspect the books and records of
Landlord for the purpose of verifying information in such statement. Tenant’s
authorized employee or agent shall be given reasonable access within ten (10)
days after receipt of Tenant’s notice (and thereafter as may be reasonably
required by Tenant) to Landlord’s books and records during Tenant’s business
hours at Landlord’s office in the Building. Landlord shall ensure that all of
its records pertaining to the Taxes and Operating Expenses are located in such
office. Unless Tenant asserts specific error(s) within one year of its receipt
of such statement, as such period may be extended if Tenant is not provided with
sufficient access to Landlord’s books and records, such statement shall be
deemed correct. If Tenant’s inspection determines that Landlord overcharged
Tenant by more than three percent (3%) of the actual Taxes and Operating
Expenses, Landlord agrees to pay for Tenant’s audit of Landlord’s books.
(v) No decrease in Taxes and/or Operating Expenses shall reduce Tenant’s Rent
below the annual Base Rent.
(vi) All costs and expenses which Tenant assumes or agrees to pay to Landlord
pursuant to this Lease shall be deemed additional rent and, in the event of
non-payment thereof, Landlord shall have all the rights and remedies herein
provided for in case of non-payment of Rent.
4. USE OF PREMISES. Tenant agrees to comply with the following rules and
regulations and with such reasonable modifications thereof and additions thereto
as Landlord may hereafter from time to time make for the Building. Landlord
shall not be responsible for the non-observance by any other tenant of any of
said rules and regulations:
(a) Tenant shall not exhibit, sell or offer for sale on the Premises or in the
Building any article or thing except those articles and things essentially
connected with the stated use of the Premises by Tenant without the advance
consent of Landlord.
(b) Tenant will not make or permit to be made any use of the Premises or any
part thereof which (i) would violate any of the covenants, agreements, terms,
provisions and conditions of this Lease, (ii) directly or indirectly is
forbidden by public law, ordinance or governmental regulation, or (c) may be
dangerous to life, limb, or property.
(c) Tenant, at Tenant’s cost, may install additional signage in, on and about
the Premises and the Building provided the same has been approved by all
applicable governmental entities.
(d) All keys must be returned to Landlord at the expiration or termination of
this Lease.
(e) Unless Landlord gives advance written consent, Tenant shall not install or
operate any steam or internal combustion engine, or boiler in or about the
Premises, or carry on any mechanical business therein, or use the Premises for
housing accommodations or lodging or sleeping purposes, or use any illumination
other than electric light, or use or permit to be brought into the Building any
inflammable fluids such as gasoline, kerosene, naphtha, and benzine, or any
explosives, radioactive materials or other articles deemed extra hazardous to
life, limb or property except in a manner which would not violate any ordinance
or regulation of the City of St. Charles, Missouri (the “City”) or which would
result in insurance companies of good standing refusing to insure the Building.
Tenant shall not use the Premises for any illegal or immoral purpose.

 

6



--------------------------------------------------------------------------------



 



(f) Tenant shall not use, keep or permit to be used or kept any foul or noxious
gas or substance in the Premises, or permit or suffer the Premises to be
occupied or used in a manner offensive or objectionable to Landlord or other
occupants of the building by reason of noise, odors and/or vibrations, or
materially interfere in any way with other tenants, nor shall any animals (other
than assistance animals) or birds be brought in or kept in or about the Premises
or the Building.
(g) Tenant shall see that the doors, and windows, if operable, of the Premises
are closed and securely locked before leaving the Building and must use
reasonable caution to ensure that all water faucets or water apparatus are
entirely shut off before Tenant or Tenant’s employees leave the Building.
5. SERVICES.
(a) Landlord shall provide, at Landlord’s expense, except as otherwise provided,
(i) All utilities necessary to operate the Premises (other than telephone and
other communications) for Tenant’s normal business operations.
(ii) Janitorial service daily (Saturdays, Sundays and holidays excepted); such
janitorial service shall include at a minimum vacuuming, dusting, and emptying
trash within the Premises, as well as in the areas of the Building and Property
that are for the common use of all of the Building’s occupants and invitees (the
“Common Areas”), in accordance with Exhibit B attached hereto;
(iii) On-Site Maintenance Personnel, to manage and maintain the Premises,
equivalent to 1.5 people to support leases with Tenant and American Railcar
Leasing, LLC.
(iv) Heat and air-conditioning Monday through Friday from 6:00 a.m. to 6:00
p.m., Saturdays from 8:00 a.m. to 1:00 p.m., (Sundays and holidays excepted)
(collectively, “Normal Business Hours”) sufficient to maintain comfortable
temperature. Tenant shall have the ability to control the temperature for
after-hours HVAC, and agrees to reimburse Landlord for Landlord’s charges, based
upon the utility rate paid during the Base Year, for such service.
(v) Hot and cold water for drinking, lavatory and toilet purposes.
(vi) Operatorless passenger elevator service at all times.
(vii) Refuse and rubbish removal services.
(viii) Snow and ice removal from the sidewalks and parking areas designated for
Tenant’s use hereunder.
(ix) Security services into which the Building’s computerized fingerprint system
(or such other security system to be reasonably approved by Tenant) is tied.
(b) Landlord will provide the following amenities for Tenant and its employees:
on-site conference facility use (for $250 per month, cancellable by either party
upon six (6) months notice); discounted fees for the sports complex, if
constructed; and meeting set-up and clean-up in ARL’s private railcar.
If Tenant requests any other utilities or building services in addition to
and/or at time other than as identified in this Section, then Landlord shall use
reasonable efforts to attempt to furnish Tenant with such additional utilities
or building services. If the same are furnished, Tenant agrees that Rent may be
increased by an amount equal to Landlord’s actual costs for such utilities or
building services.

 

7



--------------------------------------------------------------------------------



 



Notwithstanding anything to the contrary in this Lease in the event of: (a) any
utility or service interruption (but not any interruption caused solely by a
utility or service provider), or (b) any repairs, replacements, alterations or
improvements undertaken by Landlord which interfere with Tenant’s parking, or
access to and/or use and enjoyment of Premises, or (c) any failure by Landlord
to perform its lease obligations properly and in a timely fashion, or (d) any
other condition (other than casualty or condemnation) by which the Premises are
rendered untenantable due to the direct acts or omissions of Landlord (any of
the foregoing, an “Adverse Condition”), then (i) Landlord shall use commercially
reasonable efforts to eliminate such Adverse Condition as soon as practicable,
and (ii) if and to the extent that any such Adverse Condition renders the
Premises, or any part thereof, to be untenantable or inaccessible and Tenant
does not operate in the Premises due solely to such untenantability or
inaccessibility for two (2) consecutive days after notice to Landlord, Tenant’s
obligations to pay Rent shall equitably abate with respect to the Premises or
such part, for the balance of the period of untenantability or inaccessibility
(it being agreed that for purposes of this paragraph, untenantability or
inaccessibility for less than four (4) Normal Business Hours on any business day
shall be disregarded, and untenantability or inaccessibility for four (4) Normal
Business Hours or more shall be regarded as untenantability or inaccessibility
for the entire business day).
6. PARKING.
(a) At all times during the term of this Lease, Landlord shall provide at least
five (5%) parking spaces for each 1,000 square feet of Premises for Tenant’s
use. Tenant shall have exclusive use (except for use by American Railcar
Leasing, LLC) of: (i) the triangular parking lot between North Main Street and
Riverside Drive; (ii) the surface lot located between the Building and the
Foundry Arts Centre; and (iii) the Clark Street hillside parking lot. Landlord
further agrees that during the Term hereof, Tenant may use the surface lot
located behind the Foundry Arts Centre.
(b) Landlord shall designate five (5) parking spaces in the courtyard for
Tenant’s exclusive use and install signage therefor at Landlord’s expense.
Tenant agrees to waive the use of such spaces should Landlord construct indoor
parking in a location reasonably acceptable to Tenant, and designate five
(5) parking spaces for Tenant’s exclusive use therein at no additional cost to
Tenant.
(c) Landlord shall designate twelve (12) parking spaces adjacent to the Building
for Tenant’s and American Railcar Leasing’s visitors and for handicapped access.
Landlord agrees to maintain the signage designating those spaces as being
reserved for such users.
Landlord represents and warrants that the above-mentioned parking rights are
binding upon and enforceable against the current owners of the properties upon
which the parking spaces are located, and their successor and assigns.
7. CERTAIN RIGHTS RESERVED TO LANDLORD. Landlord reserves the following rights:
(a) To name the Building and to change the name or street address of the
Building.
(b) To install and maintain a sign or signs on the exterior or interior of the
Building.
(c) To designate all sources furnishing sign painting and lettering, ice,
drinking water, towels, toilet supplies, and like services used on the Premises.
(d) During the last ninety (90) days of the term, if during or prior to that
time Tenant vacates the Premises, to decorate, remodel, repair, alter or
otherwise prepare the Premises for reoccupancy, without affecting Tenant’s
obligation to pay rental for the Premises.

 

8



--------------------------------------------------------------------------------



 



(e) To constantly have pass keys to the Premises.
(f) On reasonable prior notice to Tenant, to exhibit the Premises to prospective
tenants during the last one hundred eighty (180) days of the term, and to any
prospective purchaser, mortgagee, or assignee of any mortgage of the Property
and to others having a legitimate interest at any time during the term.
(g) At any time in the event of an emergency, otherwise at reasonable times, to
take any and all measures, including inspections, repairs, alterations,
additions and improvements to the Premises or to the Building, as may be
necessary or desirable for the safety, protection or preservation of the
Premises or the Building or Landlord’s interests, or as may be necessary or
desirable in the operation or improvement of the Building or in order to comply
with all laws, orders and requirements of governmental or other authority.
8. REPAIRS.
(a) Tenant shall give to Landlord prompt written notice of any damage to, or
defective condition in any part or appurtenance of the Building’s plumbing,
electrical, heating, air-conditioning or other systems serving, located in, or
passing through the Premises. Landlord, at Landlord’s expense, shall keep the
Premises, the Building, and the Property, including but not limited to the
elevators, electrical lines, plumbing, heating and air-conditioning equipment,
walls, doors, windows, roof, landscaping and parking areas in good order and
repair, and in compliance with all applicable laws and regulations. Landlord
acknowledges and agrees that this Lease is a full service lease and that all
costs associated with repairs, replacements and maintenance of the Premises and
the Building shall be at Landlord’s cost.
(b) Landlord shall make commercially reasonable efforts to avoid unreasonably
interfering with Tenant’s business operations in the Premises at all times when
performing repairs and maintenance on the Premises and the Building.
9. ALTERATIONS. No structural alteration, addition, improvement, service or
refinishing of or to the Premises exceeding $10.00 per square foot shall be made
by Tenant without the prior written consent of Landlord, which shall not be
unreasonably withheld, conditioned, or delayed. The work described in the prior
sentence, and all other work to the Premises by Tenant (collectively,
“Alterations”) shall be performed strictly in accordance with all applicable
building codes and governmental authority regulations and, where required,
pursuant to validly issued permits required for such work. All such Alterations,
additions or improvements and any fixtures installed by Tenant shall become the
property of Landlord upon the expiration or sooner termination of this Lease,
provided that, unless Landlord provides otherwise in writing, prior to
expiration or earlier termination of this Lease Tenant shall remove: (1) all
cabling installed by Tenant or on behalf of Tenant in the Premises and Building;
and (2) any items that were expressly identified by Landlord for removal at or
prior to the time of approval of their installation, and Tenant shall repair any
damage from removal. Tenant shall not permit any mechanics’ liens to be filed
against the Building or Property or land on which it is located or against
Tenant’s leasehold interest in the Premises by reason of work, labor, services
or materials supplied or claimed to have been supplied to Tenant or anyone
holding the Premises through or under Tenant, whether prior or subsequent to the
commencement of the Term hereof. If any such mechanics’ lien shall at any time
be filed it shall constitute a default under the provisions of this Lease.
10. LANDLORD REPAIR OBLIGATIONS. Within three (3) months after the Commencement
Date, Landlord shall either (a) install insulation under the portion of the
Premises commonly known as “the barn” or (b) provide heat (at Landlord’s expense
and as approved in Tenant’s sole discretion) as necessary throughout the term of
the Lease to raise the average temperature near the floor of the barn to the
same temperature as the remainder of the Premises. Landlord shall make
commercially reasonable efforts to avoid unreasonably interfering with Tenant’s
business operations in the Premises.

 

9



--------------------------------------------------------------------------------



 



11. ENVIRONMENTAL POLLUTANTS.
(a) Tenant agrees that no Environmental Pollutants (as hereinafter defined)
other than customary office supplies, maintenance supplies, construction
supplies and cleaning supplies in amounts customary for office use and
construction and maintenance of office improvements, which are stored and
handled in accordance with all applicable Environmental Laws (as hereinafter
defined), will be generated, treated, stored, released or disposed of, or
otherwise placed, deposited in or located on the Property by Tenant, its agents,
employees, invitees, contractors, or any subtenants. Landlord and its agents and
representatives are hereby granted a right of entry and access to the Premises
at any reasonable time on reasonable advance notice to Tenant for purposes of
ascertaining Tenant’s compliance with this Section. In exercising its rights
hereunder, Landlord shall use its reasonable efforts to minimize disruption of
Tenant’s operations in the Premises.
(b) As used herein, “Environmental Pollutants” shall mean, without limitation,
toxic or hazardous substances or wastes, “special wastes”, “universal wastes”,
pollutants or contaminants (including, without limitation, asbestos, urea
formaldehyde, the group of organic compounds known as polychlorinated biphenyls,
petroleum products including gasoline, fuel oil, crude oil and various
constituents of such products or their by-products, radon, and any hazardous
substance as defined in the Comprehensive Environmental Response, Compensation
and Liability Act of 1980, 42 U.S.C. 9601-9657, as amended and other applicable
federal, state and local environmental laws and regulations. Further,
“Environmental Laws” shall mean all federal, state and municipal laws, statutes,
regulations, codes, orders, decrees, ordinances, rules and regulations or any
judicial or administrative order or judgment and all principles of common law
applicable to environmental and ecological conditions, Environmental Pollutants
and the rules and regulations of the U.S. Environmental Protection Agency, and
any other federal, state or municipal agency, or governmental board or entity
relating to or concerning Environmental Pollutants, health, pollution, public
health and safety or environmental or ecological conditions. “Environmental
Actions” refers to any complaint, summons, citation, notice (written or oral),
investigation, directive order, claim, cause of action, action, litigation,
investigation, judicial or administrative proceeding, judgment, letter or other
communication from any Governmental Authority or any third party involving
actual or alleged violations of Environmental Laws, the presence, or release
into the environment or human exposure to any Environmental Pollutant from or
onto the Premises or the environment. “Environmental Liabilities” means any
monetary obligations, losses, liabilities (including strict liability), damages,
punitive damages, consequential damages, treble damages, costs and expenses
(including all reasonable out-of-pocket fees, disbursements and expenses of
counsel, out-of-pocket expert and consulting fees and out-of-pocket costs for
environmental site assessments, remedial investigation and feasibility studies),
fines, penalties, sanctions and interest incurred as a result of any
Environmental Action.
(c) Landlord hereby agrees to defend, indemnify and hold harmless the Tenant
from and against any Environmental Liabilities and costs arising out of any
release, discharge, emission, disposal or presence of Environmental Pollutants
that occurred in the Building prior to the Commencement Date or that arise due
to the acts of Landlord, other than Environmental Pollutants introduced by
Tenant to the Premises after the Commencement Date. This indemnity shall survive
expiration or termination of this Lease.

 

10



--------------------------------------------------------------------------------



 



12. INSURANCE REQUIREMENTS.
(a) Tenant, at Tenant’s sole cost and expense, shall maintain commercial general
public liability insurance against claims for personal injury, death or property
damage occurring upon, in or about the Premises, Building and land on which they
are located, in or about the adjoining street and pathways, such insurance to
afford protection to the limits of not less than $1,000,000 in respect to injury
to death to a single person, $1,000,000 in respect to any one occurrence, and
$1,000,000 in respect to property damage.
(b) Landlord agrees to carry an “all risks” real property insurance policy on
the Building in an amount of not less than the replacement cost.
(c) All of Tenant’s policies of insurance shall be in form and substance
reasonably satisfactory to Landlord, and a certificate of insurance shall be
held by Landlord. Not less than ten (10) days prior to the expiration of each
policy, a notice of renewal shall be delivered to Landlord, and not less than
five (5) days after any premium on each policy shall be due and payable there
shall be delivered to Landlord evidence of such payment satisfactory to
Landlord.
(d) All of Landlord’s policies of insurance shall be in form and substance
reasonably satisfactory to Tenant, and a certificate of insurance shall be held
by Tenant. Not less than ten (10) days prior to the expiration of each policy, a
notice of renewal shall be delivered to Tenant, and not less than five (5) days
after any premium on each policy shall be due and payable there shall be
delivered to Tenant evidence of such payment satisfactory to Tenant.
(e) Neither Landlord nor Tenant (nor any subtenant or assignee of Tenant) shall
be liable (by way of subrogation or otherwise) to the other party (or to any
insurance company insuring the other party) for any loss or damage to any of the
property of Landlord or Tenant, as the case may be, with respect to their
respective property, the Building, the Property or the Premises or any addition
or improvements thereto, or any contents therein, to the extent covered by
insurance carried or required to be carried by a party hereto even though such
loss might have been occasioned by the negligence or willful acts or omissions
of the Landlord or Tenant or their respective employees, agents, contractors or
invitees. Landlord and Tenant shall give each insurance company which issues
policies of insurance, with respect to the items covered by this waiver, written
notice of the terms of this mutual waiver, and shall have such insurance
policies properly endorsed, if necessary, to prevent the invalidation of any of
the coverage provided by such insurance policies by reason of such mutual
waiver. For the purpose of the foregoing waiver, the amount of any deductible
applicable to any loss or damage shall be deemed covered by, and recoverable by
the insured under the insurance policy to which such deductible relates.
13. INDEMNIFICATION.
(a) To the extent not expressly prohibited by law, Tenant agrees to hold
harmless and indemnify Landlord and the Landlord’s agents, partners,
shareholders, members, officers, directors, beneficiaries and employees
(collectively, the “Landlord Indemnitees”) from any losses, damages, judgments,
claims, expenses, costs and liabilities imposed upon or incurred by or asserted
against the Landlord Indemnitees, including without limitation reasonable
attorneys’ fees and expenses, for death or injury to, or damage to property of,
third parties, other than the Landlord Indemnitees, that may arise from the
negligence or willful misconduct of Tenant or any of Tenant’s agents, members,
partners, employees, subtenants, contractors, licensees, invitees, servants, or
representatives (collectively, “Tenant Party”), except to the extent resulting
from the negligence or willful misconduct of Landlord or any Landlord
Indemnitee. Such third parties shall not be deemed third party beneficiaries of
this Lease. If any action, suit or proceeding is brought against any of the
Landlord Indemnitees by reason of the negligence or willful misconduct of Tenant
or any Tenant Party, then Tenant will, at Tenant’s sole cost and expense and at
the option of said Landlord Indemnitees, by counsel reasonably approved by said
Landlord Indemnitees (and Landlord Indemnitees shall be deemed to have approved
any counsel designated by Tenant’s insurance company), resist and defend such
action, suit or proceeding. In addition, to the extent not expressly prohibited
by law, Tenant agrees to hold harmless and indemnify the Landlord Indemnitees
from any losses, damages, judgments, claims, expenses, costs and liabilities
imposed upon or incurred by or asserted against Landlord or the other Landlord
Indemnitees, including reasonable attorneys’ fees and expenses, whether by
reason of, or by reason of any claim for, any injury to, or death of, any person
or persons or damage to property (including any loss of use thereof) or
otherwise arising from or in connection with the use of, or from any work or
thing whatsoever done in, any part of the Premises or by Tenant or Tenant’s
Party, about the Building or Property.

 

11



--------------------------------------------------------------------------------



 



(b) To the extent not expressly prohibited by law, Landlord agrees to hold
harmless and indemnify Tenant and the Tenant’s agents, partners, shareholders,
members, officers, directors, beneficiaries, subtenants, and employees
(collectively, the “Tenant Indemnitees”) from any losses, damages, judgments,
claims, expenses, costs and liabilities imposed upon or incurred by or asserted
against the Tenant Indemnitees, including without limitation reasonable
attorneys’ fees and expenses, for death or injury to, or damage to property of,
third parties, other than the Tenant Indemnitees, that arise from the negligence
or willful misconduct of Landlord or any of Landlord’s agents, members,
partners, employees, contractors, licensees, invitees, servants, or
representatives (collectively, “Landlord Party”), except to the extent resulting
from the negligence or willful misconduct of Tenant or any Tenant Indemnitee.
Such third parties shall not be deemed third party beneficiaries of this Lease.
If any action, suit or proceeding is brought against any of the Tenant
Indemnitees by reason of the negligence or willful misconduct of Landlord or any
Landlord Party in the Common Area of the Building or Property, then Landlord
will, at Landlord’s sole cost and expense and at the option of said Tenant
Indemnitees, by counsel reasonably approved by said Tenant Indemnitees (and
Tenant Indemnitees shall be deemed to have approved any counsel designated by
Landlord’s insurance company), resist and defend such action, suit or
proceeding. In addition, to the extent not expressly prohibited by law, Landlord
agrees to hold harmless and indemnify the Tenant Indemnitees from any losses,
damages, judgments, claims, expenses, costs and liabilities imposed upon or
incurred by or asserted against Tenant or the other Tenant Indemnitees,
including reasonable attorneys’ fees and expenses, whether by reason of, or by
reason of any claim for, any injury to, or death of, any person or persons or
damage to property (including any loss of use thereof) or otherwise arising from
or in connection with the use of, or from any work or thing whatsoever done in,
any part of the Common Area or by Landlord or Landlord’s Party, about the
Building or Property, or arising from any condition of the Building or the
Common Area due to or resulting from any default by Landlord in the keeping,
observance or performance of any provision contained in this Lease, except to
the extent caused by the negligence or willful misconduct of Tenant or the
Tenant Indemnitees.
14. SURRENDER; HOLDING OVER. At the expiration of this Lease, Tenant shall
vacate the Premises in a broom-clean condition. If Tenant shall continue to
occupy and remain in the Premises at the expiration of the term, Tenant shall
pay monthly an amount equal to 125% of the last month’s Rent of the just-expired
term for the first initial three (3) months of such holdover period. Thereafter,
Tenant’s monthly rental obligation shall be 150% of the last month’s Rent of the
just-expired term. During the initial three (3) months of the holdover period,
Tenant shall not be liable for any Landlord direct, indirect or consequential
damages related to the holdover.
15. ASSIGNMENTS AND SUBLETTING. Tenant shall not, without Landlord’s prior
written consent, which consent shall not be unreasonably withheld, conditioned
or delayed: (a) assign, convey, mortgage, pledge, encumber or otherwise transfer
(whether voluntarily or otherwise) this Lease or any interest under it;
(b) allow any transfer thereof or any lien upon Tenant’s interest by operation
of law; (c) sublet the Premises or any part thereof, or (d) permit the use or
occupancy of the Premises or any part thereof by any one other than Tenant.
Notwithstanding the foregoing, Tenant may assign or sublease the Premises to any
related entity or affiliate, or to any entity to with which Tenant merges or
combines, or to an entity to which Tenant sells substantially all of its assets.

 

12



--------------------------------------------------------------------------------



 



If this Lease be assigned or if the Premises or any part thereof be sublet or
occupied by anybody other than Tenant, Landlord may, after default by Tenant,
collect rent from the assignee, subtenant or occupant, and apply the net amount
collected to the Rent herein reserved, but no such assignment, subletting,
occupancy or collection shall be deemed a waiver of any of Tenant’s covenants
contained in this Section or the acceptance of the assignee, subtenant or
occupant as Tenant, or a release of Tenant from the further performance by
Tenant of covenants on the part of Tenant herein contained. Landlord and Tenant
shall evenly split any portion of the sublease rent that exceeds the Rent due
from Tenant for the subleased space; provided, however that Tenant shall receive
all such excess sublease rent until the amount collected by Tenant equals
Tenant’s expenses incurred from its sublease of all or a portion of the Premises
(e.g. commissions, legal fees, and improvements).
16. CASUALTY. If the Premises are made untenantable in whole or in part by fire
or other casualty, the Rent, until repairs are substantially completed and the
Premises are tenantable for Tenant’s normal operations, or the lease terminated
as hereinafter provided, shall be apportioned on a per diem basis according to
the part of the Premises which is usable by Tenant. If such damage shall be so
extensive that the Premises cannot be restored by Landlord within a period of
six (6) months, either party shall have the right to cancel this Lease by notice
to the other given at any time within thirty (30) days after the date of such
damage. In the event of giving effective notice pursuant to this Section, this
Lease and the term and the estate hereby granted shall expire on the date
fifteen (15) days after the giving of such notice as fully and completely as if
such date were the date hereinbefore set for the expiration of the term of this
Lease. If this Lease is not so terminated, Landlord will promptly repair the
damage at Landlord’s expense; provided however, such repairs shall not take more
than six (6) months. If the actual time to restore the damage exceeds six
(6) months from the date of the casualty, Tenant shall have the right to
terminate this Lease by written notice given within thirty (30) days after the
expiration of such six-month period, in which event this Lease shall terminate
thirty (30) days after the date of Tenant’s notice unless Landlord completes its
restoration prior to the expiration of such thirty (30) day period. In all
casualty events, unless the Lease is terminated as provided above, Landlord
agrees to diligently pursue completion of the Building’s and Premises’ repair
and restoration.
17. EMINENT DOMAIN.
(a) In the event that title to the whole or any part of the Premises shall be
lawfully condemned or taken in any manner for any public or quasi-public use,
this Lease and the term and estate hereby granted shall forthwith cease and
terminate as of the date of vesting of title and Landlord shall be entitled to
receive the entire award, Tenant hereby assigning to Landlord Tenant’s interest
therein, if any.
(b) In the event that title to a part of the Building other than the Premises
shall be so condemned or taken and if in the opinion of Landlord, the Building
should be restored in such a way as to alter the Premises materially, Landlord
or Tenant may terminate this Lease and the term and estate hereby granted by
notifying the other party of such termination within sixty (60) days following
the date of vesting of title, and this Lease and the term and estate hereby
granted shall expire on the date specified in the notice of termination, not
less than sixty (60) days after the giving of such notice, as fully and
completely as if such date were the date hereinbefore set for the expiration of
the term of this Lease, and the Rent hereunder shall be apportioned as of such
date.

 

13



--------------------------------------------------------------------------------



 



18. LANDLORD’S REMEDIES. All rights and remedies of Landlord herein enumerated
shall be cumulative, and none shall exclude any other right or remedy allowed by
law. In addition to the other remedies in this Lease provided, Landlord shall be
entitled to the restraint by injunction of the violation or attempted violation
of any of the covenants, agreements or conditions of this Lease.
(a) If Tenant defaults in the payment of Rent, and such default continues for
ten (10) days after written notice by Landlord; then and in any such event
Landlord may, at its election, on five (5) days notice of such election to
Tenant, either terminate the lease and Tenant’s right to possession of the
Premises or, without terminating this Lease, endeavor to relet the Premises.
Nothing herein shall be construed so as to relieve Tenant of any obligation,
including the payment of rental as provided in this Lease.
(b) If Tenant defaults in the performance of any other provision of this Lease,
and such failure is not cured within thirty (30) days (or immediately if the
failure involves a hazardous condition) after written notice from Landlord,
however, if Tenant’s failure to comply cannot reasonably be cured within thirty
(30) days, Tenant shall be allowed additional time as is reasonably necessary to
cure the failure so long as Tenant begins the cure within thirty (30) days and
diligently pursues the cure to completion; then and in any such event Landlord
may, at its election, on five (5) days notice of such election to Tenant, either
terminate the lease and Tenant’s right to possession of the Premises or, without
terminating this Lease, endeavor to relet the Premises.
(c) Upon any termination of this Lease, whether by lapse of time or otherwise,
Tenant shall surrender possession and vacate the Premises immediately, and
deliver possession thereof to Landlord, and hereby grants to Landlord full and
free license to enter into and upon the Premises in such event with or without
process of law and to repossess the Premises and to expel or remove Tenant and
any others who may be occupying or within the Premises and to remove any and all
property therefrom, using such force as may be necessary, without being deemed
in any manner guilty of trespass, eviction or forcible entry or detainer, and
without relinquishing Landlord’s right to Rent or any other right given to
Landlord hereunder or by operation of law.
(d) If Landlord elects, without terminating the lease, to endeavor to relet the
Premises, Landlord may, at Landlord’s option enter into the Premises, remove
Tenant’s signs and other evidence of tenancy, and to take hold possession
thereof without such entry and possession terminating the lease or releasing
Tenant, in whole or in part, from Tenant’s obligation to pay the Rent hereunder
for the full term as hereinafter provided. Upon and after entry into possession
without termination of the lease, Landlord may relet the Premises or any part
thereof for the account of Tenant to any person, firm or corporation other than
Tenant for such rent, for such time and upon such terms as Landlord shall
determine, to be reasonable. In any such case, Landlord may make repairs,
alterations and additions in or to the Premises, and redecorate the same to the
extent deemed by Landlord necessary or desirable. If the consideration collected
by Landlord upon any such reletting for Tenant’s account is not sufficient to
pay monthly the full amount of the Rent reserved in this Lease, Tenant shall pay
to Landlord the amount of each monthly deficiency upon demand; and if the
consideration so collected from any such reletting is more than sufficient to
pay the full amount of the Rent reserved herein, together with the costs and
expenses of Landlord, Landlord, at the end of the stated term of this Lease
shall account to Tenant.
(e) Any and all property which may be removed from the Premises by Landlord
pursuant to the authority of the lease or of law, to which Tenant is or may be
entitled, may be handled, removed or stored by Landlord at the risk, cost and
expense of Tenant, and Landlord shall in no event be responsible for the value,
preservation or safekeeping thereof. Any such property of Tenant not removed
from the Premises or retaken from storage by Tenant within thirty (30) days
after the end of the term or of Tenant’s right to possession of the Premises,
however terminated, shall be conclusively deemed to have been forever abandoned
by Tenant and either may be retained by Landlord as its property or may be
disposed of in such manner as Landlord may see fit.

 

14



--------------------------------------------------------------------------------



 



(f) Tenant agrees that if it shall at any time fail to make any payment or
perform any other act on its part to be made or performed under this Lease,
Landlord may, but shall not be obligated to, and after reasonable notice or
demand and without waiving, or releasing Tenant from, any obligation under this
Lease, make such payment or perform such other act to the extent Landlord may
deem desirable, and in connection therewith to pay expenses and employ counsel.
All sums so paid by Landlord and all expenses in connection therewith, together
with interest thereon at the rate of 10% per annum from the date of payment,
shall be deemed additional rent hereunder and payable at the time of any
installment of Rent thereafter becoming due and Landlord shall have the same
rights and remedies for the non-payment thereof, or of any other additional
rent, as in the case of default in the payment of Rent.
(g) If Tenant shall (i) apply for consent to the appointment of a receiver,
trustee or liquidator of Tenant or of all or a substantial part of its assets,
(ii) admit in writing its inability to pay its debts as they come due,
(iii) make a general assignment for the benefit of creditors, (iv) file a
petition or an answer seeking reorganization or arrangement with creditors or to
take advantage of any insolvency law other than the federal Bankruptcy Code, or
(v) file an answer admitting the material allegations of a petition filed
against Tenant in any reorganization or insolvency proceeding, other than a
proceeding commenced pursuant to the federal bankruptcy court or a federal court
sitting as a bankruptcy court, adjudicating Tenant insolvent or approving a
petition seeking reorganization of Tenant or appointing a receiver, trustee or
liquidator of Tenant or of all or a substantial part of its assets, then, in any
of such events, Landlord may give to Tenant a notice of intention to end the
term of this Lease specifying a day not earlier than ten (10) days thereafter,
and upon the giving of such notice the term of this Lease and all right, title
and interest of the Tenant hereunder shall expire as fully and completely on the
day so specified as if that day were the date herein specifically fixed for the
expiration of the term.
(h) Notwithstanding anything to the contrary in this Lease, Landlord shall use
commercially reasonable efforts to mitigate its damages in the event of a
default by Tenant.
19. TENANT’S REMEDIES. All rights and remedies of Tenant herein enumerated shall
be cumulative, and none shall exclude any other right or remedy allowed by law.
In addition to the other remedies in this Lease provided, Tenant shall be
entitled to the restraint by injunction of the violation or attempted violation
of any of the covenants, agreements or conditions of this Lease.
(a) If Landlord shall fail to perform any of its obligations when and as due
under this Lease, which default continues for a period of more than thirty
(30) days after written notice from Tenant specifying such default (or as to any
default which requires more than thirty (30) days to remedy, if such cure is not
commenced promptly or pursued diligently and continues for more than one (1)
year) Tenant, in addition to any rights and remedies available to it under
applicable law, may at its option upon written notice: (1) sue for injunctive
relief; and/or (2) sue for specific performance; and/or (3) sue for damages,
and/or (4) terminate this Lease.
(b) If Landlord fails to perform any of its obligations under this Lease, and
such failure continues for thirty (30) days after written notice, Tenant shall
have the right, but not obligation to take such actions as are reasonably
necessary to cure that failure, at Landlord’s cost and expense. Landlord agrees
to reimburse Tenant for the reasonable costs and expenses incurred by Tenant
within thirty (30) days after Tenant’s presentment of paid invoices.
Notwithstanding the foregoing, in the event any failure by Landlord to perform
its obligations under this Lease (a) creates an unsafe or unhealthy condition,
(b) causes or threatens to cause damage to Tenant’s personal property and
equipment, or (c) unreasonably interferes with Tenant’s use of the Premises and
other shared use areas of the Building and grounds, then Tenant shall provide
such oral or written notice as is reasonable under the circumstances and Tenant
shall give Landlord such shorter time to cure its failure as is reasonable under
the circumstances before exercising self-help. If Landlord fails to timely
reimburse Tenant for its costs to cure Landlord’s default, Tenant may offset
such amount from its rental payments.

 

15



--------------------------------------------------------------------------------



 



20. ESTOPPEL CERTIFICATES.
(a) Tenant agrees that from time to time upon not less than twenty (20) days
prior request by Landlord, Tenant will deliver to Landlord a statement in
writing certifying (i) that this Lease is unmodified and in full force and
effect (or if there have been modifications that the same is in full force and
effect as modified and identifying the modifications), (ii) the dates to which
the Rent and other charges have been paid, and (iii) that, so far as the person
making the certificate knows, Landlord is not in default under any provision of
this Lease, and, if Landlord is in default, specifying each such default of
which the person making the certificate may have knowledge, it being understood
that any such statement so delivered may be relied upon by any landlord under
any ground or underlying lease, or any prospective purchaser, mortgagee, or any
assignee of any mortgage, of the Property.
(b) Landlord agrees that it shall from time to time upon not less than twenty
(20) days prior request by Tenant, Landlord will deliver to Tenant a certificate
signed by Landlord certifying as to such matters as may be reasonably requested
by Tenant, or Tenant’s designee. Any such certificate may be relied upon by any
then current or prospective subtenant, assignee, purchaser or investor in Tenant
and/or any affiliate of Tenant, or secured or unsecured lender to Tenant and/or
any affiliate of Tenant.
21. SUBORDINATION OF LEASE. The rights of Tenant under this Lease shall be and
are subject and subordinate at all times to all ground leases, and/or underlying
leases, if any, now or hereafter in force against the Property, and to the lien
of any mortgage or mortgages now or hereafter in force against such leases
and/or the Property, and to all advances made or hereafter to be made upon the
security thereof, and to all renewals, modifications, consolidations,
replacements and extensions thereof, provided Tenant receives a subordination
and non-disturbance agreement that is reasonably satisfactory to Tenant.
22. QUIET ENJOYMENT. So long as Tenant shall observe and perform the covenants
and agreements binding on it hereunder, Tenant shall at all times during the
term herein granted peacefully and quietly have and enjoy possession of the
Premises without any encumbrance or hindrance by, from or through Landlord, its
successors or assigns.
23. NOTICES AND CONSENTS. All notices, demands, requests, consents or approvals
which may or are required to be given by either party to the other shall be in
writing and shall be deemed given when sent by personal delivery, a recognized
overnight delivery service providing evidence of delivery, or by United States
Certified Mail, postage prepaid, (a) if for Tenant, addressed to Tenant at the
Building, or at such other place as Tenant may from time to time designate by
notice to Landlord, or (b) if for Landlord, addressed to the address first
written above, or at such other place as Landlord may from time to time
designate by notice to Tenant.
24. INVALIDITY OF PARTICULAR PROVISIONS. If any clause or provision of this
Lease is declared illegal, invalid, or unenforceable by a court of competent
jurisdiction because of present or future laws or any rule or regulation of any
governmental body or entity, effective during its term, the intention of the
parties hereto is that the remaining parts of this Lease shall not be affected
thereby unless such invalid clause or provision is, in the determination of such
court, so essential that the parties would not have entered this Lease without
it.

 

16



--------------------------------------------------------------------------------



 



25. WAIVER OF TRIAL BY JURY. It is mutually agreed by and between Landlord and
Tenant that the respective parties hereto shall and they hereby do waive trial
by jury in any action, proceeding or counterclaim brought by either of the
parties hereto against the other on any matters whatsoever arising out of or in
any way connected with this Lease, the relationship of landlord and tenant,
Tenant’s use or occupancy of the Premises, and any emergency statutory or any
other statutory remedy.
26. PERSONAL PROPERTY TAXES. Tenant shall pay prior to delinquency all taxes
assessed against or levied upon the personal property of Tenant located in the
Premises, if nonpayment thereof shall give rise to a lien on the real estate,
and when possible Tenant shall cause said personal property to be assessed and
billed separately from the property of Landlord. In the event any or all of
Tenant’s personal property shall be assessed and taxed with the property of
Landlord, Tenant shall pay to Landlord its share of such taxes within ten
(10) days after delivery to Tenant by Landlord of a statement in writing setting
forth the amount of such taxes applicable to Tenant’s personal property.
27. BROKER’S FEE. Tenant agrees to pay its broker, CBRE, a fee with respect to
this Lease. Tenant represents and warrants that, except for the fee payable to
CBRE, there are no claims for brokerage commissions or finders’ fees in
connection with the execution of this Lease, based on Tenant’s actions. Landlord
agrees to indemnify Tenant and hold Tenant harmless from, all liabilities
arising from any such claims based on Landlord’s actions (including, without
limitation, the cost of counsel fees and costs in connection therewith).
28. GENERATOR. Tenant shall have the right to maintain, repair and replace its
generator and related equipment located on the roof of the Building throughout
the term of the Lease. Tenant, at its option, shall remove the generator upon
Tenant’s surrender of the Premises.
29. SECURITY. Landlord agrees to consult with Tenant to ensure that the
computerized fingerprint security system is in good working order and that all
system entries are properly made. Tenant agrees to reasonably cooperate with
Landlord regarding the same.
30. MISCELLANEOUS.
(a) If any term or provision of this Lease, or the application thereof, shall,
to any extent, be invalid or unenforceable, the remainder of this Lease, or the
application of such term or provision, shall not be affected thereby, and each
term and provision of this Lease shall be valid and enforced to the fullest
extent permitted by law.
(b) No waiver of any default of Landlord or Tenant hereunder shall be implied
from any omission to take any action on account of such default if such default
persists or be repeated, and no express waiver shall affect any default other
than the default specified in the express waiver and that only for the time and
to the extent therein stated.
(c) The term “Landlord” as used in this Lease, so far as covenants or agreements
on the part of Landlord are concerned, shall be limited to mean and include only
the owner or owners of Landlord’s interest in this Lease at the time in
question, and in the event of any transfer or transfers of such interest
Landlord herein named (and in case of any subsequent transfer, the then
transferor) shall be automatically freed and relieved from and after the date of
such transfer of all personal liability as respects the performance of any
covenants or agreements on the part of Landlord contained in this Lease
thereafter to be performed so long as the transferee assumes all of Landlord’s
obligations hereunder.
(d) Neither party has made any representations or promise, except as contained
herein, or in some further writing signed by the party making such
representation or promise.

 

17



--------------------------------------------------------------------------------



 



(e) The term “Force Majeure” shall mean strikes, riots, acts of God, shortages
of labor or materials, war, acts of terrorism, governmental laws, regulations or
restrictions, or any other cause whatsoever beyond the reasonable control of
Landlord or Tenant, as the case may be. Whenever a period of time is herein
prescribed for the taking of any action by Landlord or Tenant (other than the
payment of Rent and all other such sums of money as shall become due hereunder),
such party shall not be liable or responsible for, there shall be excluded from
the computation of such period of time, any delays due to events of Force
Majeure; provided that the party claiming the Force Majeure delay uses
commercially reasonable efforts to minimize the extent and effect of the delay.
Further, the existence of a casualty or condemnation shall not in of themselves
be deemed to be a Force Majeure event with respect to the time for the parties
to perform their respective obligations as set forth in such sections.
(f) Except as expressly otherwise herein provided, with respect to all required
acts of Landlord or Tenant, time is of the essence of this Lease.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

18



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, Landlord and Tenant have respectively signed this Lease as
of the day and year first above written.

                      LANDLORD       TENANT    
 
                    ST. CHARLES PROPERTIES LLC       AMERICAN RAILCAR
INDUSTRIES, INC.    
 
                   
Name: 
/s/ Jim J. Unger       Name:  /s/ James Cowan    

Title: General Partner       Title: President and CEO    

Its:          Its:       
 
 
 
         
 
   

 

19



--------------------------------------------------------------------------------



 



EXHIBIT A
[Depiction of the Premises]

 

20



--------------------------------------------------------------------------------



 



EXHIBIT B
JANITORIAL SERVICES

I.  
Area B — Breakrooms/Coffee Areas

Daily:

  1.  
Empty all trash cans, replace liners, and remove trash to disposal area.
    2.  
Clean and sanitize sinks, countertops, and cabinets.
    3.  
Clean and sanitize coffee area.
    4.  
Dust mop all tile floor areas.
    5.  
Damp mop or wet mop all tile floor areas.
    6.  
Clean interior and exterior of microwaves.

Weekly:

  1.  
Wipe all doors, light switch covers, and walls to remove dust, dirt, smudges,
and stains.

  2.  
Complete “low” dusting of all chair rungs, legs and sides of tables, and other
surfaces.
    3.  
Complete “high” dusting of all corners and ceiling edges to remove cobwebs.

Monthly:

  1.  
Dust and clean wall and overhead vents to remove dust and dirt.
    2.  
Clean all baseboards to remove dirt, dust, stains, and scuff and heel marks.

II.  
Area C — Cafeteria

Daily:

  1.  
Empty all trash cans, replace liners, and remove trash to disposal area.
    2.  
Clean and sanitize coffee area/employee station/microwave.
    3.  
Dust mop all tile floor areas. Sweep mop nightly.
  4.  
Damp mop or wet mop all tile floor areas.
    5.  
Clean interior and exterior of microwaves/employee station/coffee area.

Weekly:

  1.  
Wipe all doors, light switch covers, walls to remove dust, dirt, smudges, and
stains.

  2.  
Complete “low” dusting of all chair rungs, legs and sides of tables, and other
surfaces.
    3.  
Complete “high” dusting of all corners and ceiling edges to remove cobwebs.
    4.  
Every Friday dump items and clean out employee refrigerator.
    5.  
Dust and clean overhead vents to remove dust and dirt.

III.  
Area E — Areas (Offices/Cubicles)

Daily:

  1.  
Empty all trash cans, replace liners, and remove trash to disposal area.
    2.  
Spot clean all glass (including glass walls and partitions).
    3.  
Dust mop all tile floor areas.

  4.  
Damp mop or wet mop all tile floor areas.
    5.  
Vacuum all carpeted areas, spot clean carpets as needed to remove spills, spots
and stains.

 

21



--------------------------------------------------------------------------------



 



3x Weekly:

  1.  
Thoroughly dust, desks, file cabinets, and other furniture and equipment.

Weekly:

  1.  
Wipe all doors, light switch covers, walls, and partitions to remove dust, dirt,
smudges, and stains.
    2.  
Dust all windowsills, picture frames, ledges, and other exposed flat surfaces.

  3.  
Complete “low” dusting of all chair rungs, legs and sides of desks and tables,
and other surfaces.
    4.  
Complete “high” dusting of all corners and ceiling edges to remove cobwebs.

Monthly:

  1.  
Sanitize all telephones.
    2.  
Dust and clean wall and overhead vents to remove dust and dirt.
    3.  
Clean all baseboards to remove dirt, dust, stains, and scuff and heel marks.

IV.  
Area P — Public Lobbies Hallways, Stairs and Elevators

Daily:

  1.  
Clean and sanitize entrance doors and lobby glass to remove dust, dirt, stains,
smudges and fingerprints.
    2.  
Clean, disinfect and polish all drinking fountains.

  3.  
Vacuum all carpeted areas, spot clean carpets as needed to remove spills, spots
and stains.
    4.  
Dust mop all tile floor areas.
    5.  
Damp mop or wet mop all tile floor areas.
    6.  
Sweep and damp mop elevator cab floors.
    7.  
Vacuum and sweep stairwells and landings.
    8.  
Damp mop stairwell landings.

3 x Weekly:

  1.  
Thoroughly dust, desks, file cabinets, and other furniture and equipment.

  2.  
Dust all windowsills, picture frames, ledges, exit signs, and other exposed flat
surfaces that are not dusted daily.

  3.  
Clean all elevator doors, walls, switch plates and controls to remove dust,
dirt, stains, smudges and fingerprints.

Weekly:

  1.  
Clean and sanitize walls, doors, and light switch covers, to remove dust, dirt,
and stains.

  2.  
Dust and wipe stairwell handrails to remove dust, dirt, stains, smudges and
fingerprints.

  3.  
Complete “low” dusting of all chair rungs, legs and sides of desks and tables,
and other surfaces.
    4.  
Complete “high” dusting of all corners and ceiling edges to remove cobwebs.

Monthly:

  1.  
Clean, scour and polish all elevator door runner tracks to remove dust, dirt and
stains.
    2.  
Dust and clean wall and overhead vents to remove dust and dirt.
    3.  
Clean all baseboards to remove dirt, dust, stains, and scuff and heel marks.

 

22



--------------------------------------------------------------------------------



 



V.  
Area R — Restroom Area

Daily:

  1.  
Empty all wastepaper and sanitary napkin containers. Remove all refuse to trash
disposal area.

  2.  
Refill soap and towel dispensers, toilet tissue holders, and sanitary napkin
machines.
    3.  
Clean and sanitize all toilets, urinals, and urinal screens.
    4.  
Clean and sanitize sinks and washbasins. Polish fixtures.
    5.  
Wash and clean all mirrors to remove dust, dirt, smudges and fingerprints.
    6.  
Sweep restroom floors and damp mop with a germicidal disinfectant solution.

Weekly:

  1.  
Dust all partitions, ledges, light fixtures, and dispensers.
    2.  
Clean and sanitize walls to remove dust, dirt, smudges, stains and fingerprints.
    3.  
Complete “high” dusting of all corners and ceiling edges to remove cobwebs.

Monthly:

  1.  
Dust and clean overhead vents to remove dust and dirt.
    2.  
Clean and sanitize restroom partitions.
    3.  
Clean and sanitize both sides of restroom doors.

VI.  
Area V — Conference Rooms

Daily:

  1.  
Empty all trash cans, replace liners, and remove trash to disposal area.
    2.  
Organize chairs around table and straighten room.
    3.  
Spot clean all glass (including glass walls and partitions).

  4.  
Vacuum all carpeted areas, spot clean carpets as needed to remove spills, spots
and stains.

3 x Weekly:

  1.  
Thoroughly dust tables, file cabinets, and other furniture and equipment.

Weekly:

  1.  
Wipe all doors, light switch covers, walls, and partitions to remove dust, dirt,
smudges, and stains.

  2.  
Complete “low” dusting of all chair rungs, legs and sides of desks and tables,
and other surfaces.
    3.  
Complete “high” dusting of all corners and ceiling edges to remove cobwebs.

Monthly:

  1.  
Sanitize all telephones.
    2.  
Dust and clean wall and overhead vents to remove dust and dirt.
    3.  
Clean all baseboards to remove dirt, dust, stains, and scuff and heel marks.

 

23



--------------------------------------------------------------------------------



 



VII.  
Area X — Executive Offices

Daily:

  1.  
Empty all trash cans, replace liners, and remove trash to disposal area.
    2.  
Thoroughly dust desks, file cabinets, and other furniture and equipment.

  3.  
Vacuum all carpeted areas, spot clean carpets as needed to remove spills, spots
and stains.

  4.  
Clean and sanitize coffee areas and small kitchen areas.
    5.  
Spot clean all glass (including glass walls and partitions).
    6.  
Clean and sanitize all private restrooms.

Weekly:

  1.  
Wipe all doors, light switch and receptacle covers, walls, and partitions to
remove dust, dirt, smudges, and stains.
    2.  
Dust all windowsills, picture frames, ledges, and other exposed flat surfaces.

  3.  
Complete “low” dusting of all chair rungs, legs and sides of desks and tables,
and other surfaces.
    4.  
Complete “high” dusting of all comers and ceiling edges to remove cobwebs.

Monthly:

  1.  
Sanitize all telephones.
    2.  
Dust and clean wall and overhead vents to remove dust and dirt.

Miscellaneous Services

  1.  
Carpet spotting included in contract. Complete water extraction for office will
be provided at the rate of (.15) per square foot.
    2.  
Certificate of Insurance will be provided.
    3.  
Pre-employment background/police checks completed on each employee.

  4.  
Floor service can be provided upon request.

 

24



--------------------------------------------------------------------------------



 



SCOPE OF WORK FOR PORTER

      *  
Porter shall be available for expected and unexpected Customer needs and to keep
American Railcar Industries, Inc. “Customer Ready” at all times.

I.  
Offices

Daily:

  1.  
Organize reading materials on coffee tables.
    2.  
Remove spots from carpet as necessary.
    3.  
Polish metal trim around doorways.
    4.  
Clean door frames and thresholds.
    5.  
Vacuum floor mats and runners.
    6.  
Remove fingerprints from entrance doors and partition glass.

II.  
Public Areas

Daily:

  1.  
Clean entrance door glass, inside and out.
    2.  
Clean “Building Directory” and lobby glass.
    3.  
Vacuum entrance mat and carpeting and spot clean as necessary.
    4.  
Sweep and damp mop all hard surface floors as needed.
    5.  
Spot clean wall in corridors.
    6.  
Sweep and mop stairwells and landings.
    7.  
Clean all door glass, inside and outside.

Monthly:

  1.  
Lobby walls to be dusted.
    2.  
Entrance doors to suites to be polished.
    3.  
Ceiling and wall vents to be dusted.
    4.  
Kick plates to be polished.
    5.  
Fixtures will be cleaned.

III.  
Restrooms

Daily:

  1.  
Clean and disinfect all toilets, toilet seats, urinals, sinks, and counter tops.
    2.  
Clean and polish mirrors, bright metal and other restroom fixtures.
    3.  
Spot clean all partitions, doors, and light switch covers.
    4.  
Wipe clean all paper dispensers and trash containers.
    5.  
Empty all waste receptacles replacing liners as needed.
    6.  
Restock all paper and soap dispensers.
    7.  
Fingerprints removed from door facings, light switch plates and partitions.
    8.  
Clean wall light fixtures.
    9.  
Flush any floor drain as needed.

  10.  
Spot clean walls around sinks.
    11.  
Sweep and damp mop floors with a sanitizer.

 

25



--------------------------------------------------------------------------------



 



Weekly:

  1.  
Spot clean walls.
    2.  
Clean vents.
    3.  
High dust doors and frames.
    4.  
Clean restroom partitions and brackets.
    5.  
Dust furnishings.

Monthly:

  1.  
Empty soap dispensers, clean and refill.

VI.  
Floors

A schedule to be provided by Bill Sandbothe.
Miscellaneous Services

  1.  
Arrange furniture.
    2.  
Clean janitor closet.
    3.  
Report any damage or unusual circumstances.
    4.  
Secure exterior doors, including the front door, and windows.
    5.  
Turn off lights.
    6.  
Turn on night lights.
    7.  
Carpet spotting included in contract.
    8.  
Certificate of insurance will be provided.
    9.  
Pre-employment background/police checks completed on each employee.

 

26